Citation Nr: 0821968	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-21 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to additional training under the provisions of 
Chapter 31, to specifically include under an alternate 
Individualized Written Rehabilitation Plan (IWRP).



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
for over 22 years, retiring in September 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the San Diego, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
degenerative changes of the thoracic spine and lumbosacral 
joints; status post anterior cruciate ligament repair, right 
knee; nocturnal myoclonus; and ganglion cyst, right wrist, 
with radiculopathy, each rated as 10 percent disabling; and 
septoplasty; laser assisted uvulopalatoplasty; scar, left 
eyebrow; fungus infection of both great toenails; and 
recurrent seroma over the right tibial tuberosity below the 
knee each rated as noncompensable, for a combined rating of 
30 percent.

2.  Prior to the veteran being found rehabilitated to the 
point of employability in August 2005, the veteran's long-
range goal, sustained entry-level employment as a Secondary 
School Teacher or related field, was still reasonably 
feasible and there were no changed circumstances or new 
information developed which would have made rehabilitation 
more likely if a different long-range goal was established.

3.  The veteran has been employed as a Director in 
Instructional Programs for Naval Special Warfare Command 
since at least October 2002.

4.  In August 2005, the veteran was rehabilitated to the 
point of employability.

CONCLUSION OF LAW

The criteria for entitlement to additional training under the 
provisions of Chapter 31, Title 38 of the United States Code, 
to specifically include under an alternate IWRP, have not 
been met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002); 
38 C.F.R. §§ 21.35(e), 21.94, 21.190, 21.283 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded duties, 
is not applicable to certain cases, pointing out that the 
statute at issue in their case was not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  Likewise, the statute at issue in this matter is not 
found in Chapter 51, rather, it is found in Chapter 31.

II. Vocational Rehabilitation

The veteran seeks to change his rehabilitation program.  At 
his personal hearing he testified that he wanted to change 
his rehabilitation program because his employment conflicted 
with the student teaching requirement in his current program 
causing him to be unable to complete the current program.  
The veteran stated that he wanted to change his program from 
teacher accreditation to Master of Arts in Educational 
Technology; a program he stated could be completed in the 
evenings.  He stated that training would help prepare him to 
teach at a more competitive level.  

The purpose of vocational rehabilitation services is to 
enable veterans with service-connected disability to achieve 
maximum independence in daily living and, to the maximum 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  See 38 U.S.C.A. § 3100; 38 
C.F.R. § 21.70 (2007).

For veterans pursuing a vocational rehabilitation program or 
an employment program, VA and the veteran must develop a 
written plan describing the veteran's employment goals and 
the program through which those goals will be achieved.  
38 C.F.R. §§ 21.1(b)(3), 21.80.

An IWRP will be developed for each veteran eligible for 
rehabilitation services under Chapter 31.  The plan is 
intended to assist in: (1) Providing a structure which allows 
VR&C staff to translate the findings made in the course of 
the initial evaluation into specific rehabilitation goals and 
objectives; (2) Monitoring the veteran's progress in 
achieving the rehabilitation goals established in the plan; 
(3) Assuring the timeliness of assistance by VA staff in 
providing services specified in the plan; and (4) Evaluating 
the effectiveness of the planning and delivery of 
rehabilitation services by VR&C staff.  38 C.F.R. § 21.80(a) 
(2007).

The plan will be jointly developed by VA staff and the 
veteran.  The terms and conditions of the plan must be 
approved and agreed to by the counseling psychologist, the 
vocational rehabilitation specialist, and the veteran.  The 
vocational rehabilitation specialist or counseling 
psychologist designated as case manager has the primary role 
in carrying out VA responsibility for implementation of the 
plan.  The counseling psychologist has the primary 
responsibility for the preparation of plans.  38 C.F.R. § 
21.92 (2007).

The case manager and the veteran will review all of the terms 
of the plan and the veteran's progress at least every 12 
months.  38 C.F.R. § 21.96(b) (2007).  On the basis of this 
review, the veteran and the case manager will agree whether 
the plan should be retained, amended, or redeveloped.  Id.  
Disagreement with regard to a change (or refusal of a change) 
in the plan is appealable to the Board, as is the case here.  
38 C.F.R. § 21.98(d) (2007). 

The veteran, the counseling psychologist, or the vocational 
rehabilitation specialist may request a change in the plan at 
any time.  38 C.F.R. § 21.94(a).  However, a change in the 
statement of a long-range goal may only be made following a 
reevaluation of the veteran's rehabilitation program by the 
counseling psychologist.  A change may be made when: (1) 
Achievement of the current goal is no longer reasonably 
feasible; or (2) the veteran's circumstances have changed or 
new information has been developed which makes rehabilitation 
more likely if a different long-range goal is established; 
and (3) the veteran fully participates and concurs in the 
change.  38 C.F.R. § 21.94(b).  A change in intermediate 
objectives or services provided under the plan may be changed 
by the case manager when such change is necessary to carry 
out the statement of long-range goals.  38 C.F.R. 
§ 21.94(c).The veteran must concur in the change.  Id. 

Applicable VA regulation provides that, for purposes of 
Chapter 31 benefits, a veteran shall be declared 
rehabilitated when he or she has overcome the employment 
handicap to the maximum extent feasible as described in 
paragraph (c), (d) or (e) of 38 C.F.R. § 21.283.  38 U.S.C.A. 
§ 3101; 38 C.F.R. § 21.283(a).  The provisions of section 
21.283 also notes that the term "suitably employed" 
includes employment in the competitive labor market, 
sheltered situations, or on a nonpay basis which is 
consistent with the veteran's abilities, aptitudes and 
interests if the criteria contained in paragraph (c) (1) or 
(2) of section 21.283 are otherwise met.  38 C.F.R. § 
21.283(b). 

Section 21.283(c) holds that a veteran who has been found to 
be rehabilitated to the point of employability shall be 
declared rehabilitated when he: (1) Is employed in the 
occupational objective for which a program of services was 
provided or in a closely related occupation for at least 60 
continuous days; (2) Is employed in an occupation unrelated 
to the occupational objective of the veteran's rehabilitation 
plan for at least 60 continuous days if the veteran concurs 
in the change and such employment follows intensive, yet 
unsuccessful, efforts to secure employment for the veteran in 
the occupation objective of a rehabilitation plan for a 
closely related occupation contained in the veteran's 
rehabilitation plan; is consistent with the veteran's 
aptitudes, interests, and abilities; and utilizes some of the 
academic, technical or professional knowledge and skills 
obtained under the rehabilitation plan; or (3) Pursues 
additional education or training, in lieu of obtaining 
employment, after completing his or her prescribed program of 
training and rehabilitation services if: (i) The additional 
education or training is not approvable as part of the 
veteran's rehabilitation program under this chapter; and (ii) 
Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

In this case, the veteran previously was determined to have 
met the qualifications for basic entitlement to Chapter 31 
benefits.  He is currently service-connected for degenerative 
changes of the thoracic spine and lumbosacral joints; status 
post anterior cruciate ligament repair, right knee; nocturnal 
myoclonus; and ganglion cyst, right wrist, with 
radiculopathy, each rated as 10 percent disabling; and 
septoplasty; laser assisted uvulopalatoplasty; scar, left 
eyebrow; fungus infection of both great toenails; and 
recurrent seroma over the right tibial tuberosity below the 
knee, each rated as noncompensable, for a combined rating of 
30 percent.  Accordingly, he was found to have an employment 
handicap, but not a serious employment handicap; and was 
found by VA to be in need of rehabilitation because of that 
handicap.  See 38 U.S.C.A. § 3102; 38 C.F.R. § 21.40 (2007).

According to an October 2002 Supervision Visit report, at 
that time the veteran was working full time for Naval Special 
Warfare Command as a Director in Instructional Programs.

An IWRP was developed in March 2003.  The program goal was 
sustained entry-level employment as a Secondary School 
Teacher, or related field.  The intermediate objectives were: 
(1) Complete admissions registration to SDSU and to the 
School of Teacher Education Department for enrollment in the 
Fall 2002 term, register and take the SSAT examination on 
04/27/02, and register and take the PRAXIS examinations on 
06/15/02 (Social Science examinations - Analytical Essays and 
Interpretation of Materials); (2) Complete all requirements 
for the Single Subject Cross-Cultural Language and Academic 
Development (CLAD) emphasis Professional Clear Credential 
program at San Diego State University on a part-time basis; 
(3) During training, continue medical compliance and 
medications as required by doctor(s); and (4) Upon completion 
of the program, activate a previously developed "IEAP" and 
conduct a pre-employment program as directed by the case 
manager.  

At a January 2004 supervision visit, the veteran reported 
that he was considering a change in his rehabilitation 
program.  He suggested changing his program to an Educational 
Technology or Rehabilitation Counselor.  At that time he was 
still in his position as a Director in Instructional 
Programs.

In January 2004, the veteran also submitted a letter 
requesting a change in his Chapter 31 Vocational program.  He 
stated that he must work his full time job to meet his 
financial obligations and cannot take a leave of absence to 
complete the program's daytime requirements of two full 
semesters of unpaid student teaching.  He was interested in 
changing his program to either Master of Arts in Educational 
Technology or Master of Science in Rehabilitation Counseling.    

In March 2004 the veteran met with a case manager to discuss 
his request for further training.  According to the report of 
this contact, the veteran only had left to complete 2 full 
semesters of full time unpaid teaching and a Methods of 
Teaching class to be taken during the same academic year.  
The veteran had already earned two other Master's Degrees, in 
Human Resources and Management and in Organizational 
Leadership (while in the Navy) and had multiple years of 
experience teaching High School and career development at the 
community college level.  The veteran was told that his 
original IWRP would be honored.  The file was then staffed 
and reviewed with the senior Counseling Psychologist, and the 
VR&E Officer.  The final decision was that the veteran, as 
Director of Instructional Programs, had met the requirement 
of suitable entry level employment related to the 
occupational goal for which he was trained. 

In March 2004, the veteran was informed that he had satisfied 
the goal of his rehabilitation program and that further 
training beyond his current IWRP was not warranted.  The 
veteran disagreed with that decision and perfected an appeal.  
In August 2005 the veteran was informed that he had completed 
his Vocational Rehabilitation and Employment program and had 
been declared "rehabilitated."  The veteran continued his 
disagreement.  

Prior to the veteran being declared rehabilitated in August 
2005, the Board finds that achievement of the veteran's long-
term goal, entry-level employment as a Secondary School 
Teacher or related field, was still reasonably feasible.  See 
38 C.F.R. § 21.94(b)(1).  According to the March 2004 report 
the veteran needed to complete 2 semesters of unpaid student 
teaching and a single class in connection with the student 
teaching in order to complete a Teacher Accreditation 
Program.  There is nothing in the record indicating that this 
would not be feasible for the veteran to complete.  The 
problem is that the veteran did not want to forgo employment 
to complete the student teaching.  Essentially, the veteran 
is contending that the circumstances changed, which made 
rehabilitation more likely if a different long-range goal was 
established.  See 38 C.F.R. § 21.94(b)(2).  The change in 
circumstances being that he is employed.  The Board disagrees 
as the veteran has been employed in the same position since 
prior to the time his IWRP was developed.  No other 
significant change is shown by the evidence of record.  As 
the veteran's long-range goal was still reasonably feasible 
and the circumstances had not changed nor had new information 
been developed which would have make rehabilitation more 
likely if a different long-range goal was established, the 
Board finds that a change in the long-range goal was not 
warranted.  See 38 C.F.R. § 21.94.  

The Board also notes that the veteran's employment in fact 
shows that he had overcome his employment handicap to the 
maximum extent feasible.  The Board realizes that finding 
employment that predated an IWRP as proof that an employment 
handicap has been overcome to the maximum extent feasible is 
counterintuitive; however, the issue before the Board is not 
whether the veteran was initially eligible for this program, 
but if he can now change the program goals.  

For purposes of Chapter 31 a veteran who has been found 
rehabilitated to the point of employability shall be declared 
rehabilitated if he is employed in the occupational objective 
for which a program of services was provided or in a closely 
related occupation for at least 60 continuous days.  
38 C.F.R. § 21.283.  The veteran's original goal as stated in 
the March 2003 IWRP was sustained entry-level employment as a 
Secondary School Teacher, or related field.  The veteran has 
retained employment as a Director in Instructional Programs 
since at least October 2002.  The Board finds that this 
position is closely related to his long-range goal.  As the 
veteran has held this closely related occupation continuously 
for a number of years, the veteran was correctly determined 
to be rehabilitated.  See id.  

Based on the foregoing, the Board finds that the evidence is 
against the veteran's claim of entitlement to additional 
training under the provisions of Chapter 31 and that the 
requisite provisions of 38 C.F.R. § 21.94 have not been met.


ORDER

Entitlement to additional training under the provisions of 
Chapter 31, to specifically include under an alternate IWRP, 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


